DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 05/31/2022 is acknowledged. All outstanding rejections, except as set forth below are withdrawn in light of amendments. Claims 16-27 are examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-21 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Malfait et al. (EP 1312470 A1 cited in IDS).

Regarding claims 16-21, Malfait et al. disclose a heat sealable coextruded multilayer packaging film peelable on a variety of substrates (support layer) such as polyethylene, polypropylene, polyvinyl chloride, comprising at least one peelable layer (peelable seal layer) from a pre-compounded precursor formulation (polymer blend) comprising 50 to 80 wt% of ethylene homo/and or copolymer (i.e. polyethylene), 15 to 25 wt% of styrene homo or/and copolymer (i.e. polystyrene) and 5 to 20 wt% of thermoplastic elastomeric styrene-butadiene-styrene block copolymer (i.e. styrene-butadiene block copolymer) (see Abstract). The thermoplastic elastomeric styrene-butadiene-styrene block copolymer can comprises 31 or 29 wt% of styrene (see paragraph 0029). The peelable layer in the co-extruded multilayer film represents maximum 15% of the total thickness of the multilayer film (see col. 6, claim 5).
In light of the overlap between the claimed heat-sealable multilayer film and that disclosed by Malfait et al., it would have been obvious to one of ordinary skill in the art to use a heat-sealable multilayer film that is both disclosed by Malfait et al. and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
Malfait et al. do not disclose heat-sealable multilayer film having presently claimed properties. However, given that that the heat sealable multilayer film of Malfait et al. is identical to that presently claimed, it is inherent or obvious that the heat-sealable multilayer film of Malfait et al. has presently claimed properties.

Regarding claims 24-25, Malfait et al. disclose the heat-sealable multilayer film as set forth above.
Malfait et al. do not explicitly disclose the peelable seal layer having clarity percentage and haze percentage as presently claimed. However, given that the peelable seal layer of Malfait et al. is identical to that presently claimed, it is inherent or obvious that the peelable seal layer of Malfait et al. has clarity percentage and haze percentage as presently claimed.

Regarding claims 26 and 27, Malfait et al. disclose the heat-sealable multilayer film as set forth above.
Malfait et al. do not explicitly disclose the peelable seal layer having presently claimed properties. However, given that the peelable seal layer of Malfait et al. is identical to that presently claimed, it is inherent or obvious that the peelable seal layer of Malfait et al. has presently claimed properties.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Malfait et al. (EP 1312470 A1 cited in IDS) as applied to claim 16 above, further in view of Carespodi et al. (EP 0258527 A1 cited in IDS).

Regarding claims 22 and 23, Malfait et al. disclose the heat-sealable multilayer film as set forth above. Malfait et al. do not disclose a thickness of the peelable seal layer as presently claimed.
Carespodi et al. disclose peelable film laminate comprising a heat sealable surface layer comprising polyolefin such as ethylene polymer and polyolefin thermoplastic elastomer such as styrene-butadiene rubber (see Abstract and page 3, lines 24-29 and lines 48-50), The heat sealable surface layer can have a thickness ranging from about 0.1 mil to about 5 mil, i.e. 2.54 to 127 microns (see page 4, lines 20-22). Thick heat sealable layers may adversely affect the susceptibility of the laminate to die cutting (see page 4, lines 20-22).
In light of motivation for using heat sealable surface later having thickness of about 0.1 mil to about 5 mil, i.e. 2.54 to 127 microns disclosed by Carespodi et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use peelable layer having thickness of 2.54 to 127 microns in Malfait et al. in order to prevent adverse effect of the susceptibility of the laminate to die cutting, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive because of following reasons.

Applicants argue that Malfait discloses a precompounded blend including 50 to 80 % by weight of an ethylene homo and/or copolymer, 15 to 25 % by weight of a styrene homo or/and copolymer and 5 to 20 % by weight of a thermoplastic elastomeric styrene-butadiene- sytrene block copolymer. A peelable film is made by addition of either a homogeneously branched LLDPE and/or polybutene-1 to the blend. Applicant was unable to find any further direction in Malfait for selection of any of the cited materials in the blend.
As noted in the office action, Malfait explicitly discloses a polymer blend comprising 50 to 80 % by weight of an ethylene homo and/or copolymer, 15 to 25 % by weight of a styrene homo or/and copolymer and 5 to 20 % by weight of a thermoplastic elastomeric styrene-butadiene- sytrene block copolymer as presently claimed (see Abstract). Further, while Malfait disclose LLDPE and polybutene-1 added to polymer blend (see paragraph 0034 and 0035), in light of open language the present claims are open to inclusion of additional components such as LLDPE and polybutene-1. 

Applicants argue that turning now to the current application, Applicant points to Examples 1 through 8, including the blend information and measured properties given in Table 1. Examples 1,2, 7 and 8 are comparative examples, having a styrene-butadiene block copolymer with an average of J’10 and J’100 less than 10° Pa-1 (shown in column 12 in units of 10% Pa-1). Examples 3, 4, 5 and 6 are of the invention, having a styrene-butadiene block copolymer with an average of J’10 and J’100 greater than 10° Pa-1. The haze value is markedly improved upon selection of the styrene-butadiene given the guidance of the current application, all other variables being constant (for example, comparing comparative examples 1 and 2 with examples 3, 4 and 5). There is an even larger improvement in the clarity of the example films when compared to the comparative example films. The data provided in the current application supports the argument that results are unexpected, in light of the broad disclosure of Malfait. As explained in paragraph [0037] of the current application, the inventors surprisingly found that the average of J’10 and J’100 of the styrene-butadiene block copolymer is a key parameter for the seal layer finding significant benefits in haze and clarity. Applicant contends that the selection criteria presented in the current application provides for unexpected improvements in film appearance, without detriment to the peel performance. Applicant contends that this selection criteria is critical to the success of the inventive film and is not disclosed in Malfait.
However, the data is not persuasive given that the data is not commensurate in scope with the scope of present claims given that (i) the examples recite specific support layer, while the present claim recite any support layer and (ii) the examples recite specific peelable seal layer comprising polymer blend comprising specific polymers in specific amounts, while the present claim has broad recitation of peelable seal layer comprising polymer blend comprising broad type and amounts of polymers.
Further, given that that the heat sealable multilayer film including peelable seal layer of Malfait et al. is identical to that presently claimed, it is inherent or obvious that the heat-sealable multilayer film and peelable seal layer of Malfait et al. has presently claimed properties.

Applicants argue that to reiterate, the Office Action includes reasoning that given that the heat sealable multilayer film of Malfait is identical to the present claims, the multilayer film of Malfait inherently has the claimed property. Due to the data within the application, as explained above, Applicant refutes this conclusion. Malfait does not disclose the selection criteria that is critical to the invention. Use of this selection criteria has not been shown to be obvious.
However, the data is not persuasive for the same reasons as set forth above.

Applicants argue that Carespodi does not correct the deficiencies and, as such, the Applicant requests that the Examiner withdraw the rejection since the claimed invention is not disclosed in, nor made obvious from, the cited reference.
However, note that while Carespodi do not disclose all the features of the present claimed invention, Carespodi is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely thickness of peelable seal layer, and in combination with the primary reference, discloses the presently claimed invention. 

In light of amendments, claim objections are withdrawn.
In light of amendments, 112(b) rejection is withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787